DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Information Disclosure Statements
01.	This communication includes Examiner signed copies of the PTO-1449s submitted with the 2/25/2021 and 1/13/2021 Information Disclosure Statements ("IDSs"). 
Document 3 of the 1/13/2021 PTO-1449 has not been considered since a copy of it has not been provided and there is neither an English translation nor any explanation of the relevance of the document. See, M.P.E.P. § 609.01 (B)(2)(a), (B)(3)(a), and (B)(3)(b). 
Accordingly, the signed copy of the 1/13/2021 IDS has a line through its listed Document 3. 
Interview Summary
02.	Applicants' Representative, Ms. Moy, called Examiner on the afternoon of 12/15/2020, and asked for interview so the Examiner would review a proposed draft claim. Examiner noted that an interview would not be possible on 12/15/2020 and that Ms. Moy should provide an agenda including the draft claim so Examiner is able to schedule an interview, which would be several days hence. 
Applicant's Election
03.	Applicant is required under 35 U.S.C. § 121 to elect one of the following patentably distinct inventions for prosecution on the merits:
GROUP IA.	Including amended product claims 1, 3-7, and 9-23, classified in class/subclass 257/328 (claims reciting multiple gates, reading on vertical channel/tri-gates, but not including anything about Si-planar structure).
 GROUP IB.	Including new product claim 24, classified in class/subclass 257/228 (claims reciting "Si-planar," and shown in FIG. 4, e.g., but not including anything about tri or multiple gates). 
GROUPS IA and IB do not share a linking claim. 
Inventions of GROUPs IA and IB are related as subcombinations, possibly usable together. See M.P.E.P. § 806.05(d). 
A Restriction Requirement is proper if: (1) the inventions are "distinct," and (2) examining the inventions together would be a "serious burden." See, M.P.E.P. § 803I. See M.P.E.P. § 808, stating that a proper restriction requirement must satisfy both prongs. 
Restricting the above-identified inventions for examination purposes is proper because they are independent or distinct for the reasons below, and there would be serious search and examination burden if restriction is not required. 
In the case of subcombinations, possibly usable together, the inventions are distinct if both of the following can be shown: (1) if they are not obvious variants, and (2) if it is shown that, at least, one subcombination is separately usable. See M.P.E.P. § 806.05(d).
The above-identified inventions of GROUPs IA and IB are distinct from each other because of the following reasons. 
In the instant case, the subcombination in claims of GROUP IA (the multiple gate) and the subcombination of GROUP IB (the Si-planar structure, e.g., planar channel) do not overlap and are non-obvious over each other because they are directed to features that are both different and classified in different subclasses.
They are also separately usable. For example, inventions of GROUP IA can be used separately from any of the inventions of GROUP IB, and is directed to various scope of a multiple gate, first transistor product, and does not require any particular aspect of the subcombination of GROUP IB (the Si-planar channel of the second transistor of claim 24).
Invention of GROUP IB, on the other hand,  can be used separately from any of the inventions of GROUP IA, and is directed to the specifics of the channel of the second transistor (planar channel/structure, as recited in the claim and as shown in FIG. 4), and does not require any particular aspect of the subcombination of GROUP IA (the three dimensional, multiple/tri-gate of the first transistor of claim 1). 
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for and examining the inventions of GROUPs IA and IB, together, is a serious burden on Examiner because, as shown by their different classifications, the inventions of the different GROUPs have acquired separate statuses in the art. Additionally, since the inventions of different GROUPs would likely raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
The second prong of the test, therefore, is also satisfied.
Accordingly, restricting inventions of GROUPs IA and IB from each other is proper. 
If claims directed to inventions of GROUPs IA and IB were originally, together presented, then Applicant would have been required under 35 U.S.C. § 121 to elect a single invention for prosecution on the merits, to which the claims would have been restricted.
Claim 24, which is not directed to invention of GROUP IA, however, is newly presented, after claim(s) directed to invention of GROUP IA received an action on the merits. See, for example, the previous Office Action(s), wherein the then pending claim(s) did not include any claim directed to invention of GROUP IB.
Invention of GROUP IA, therefore, was constructively elected by prior presentation for prosecution on the merits. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
Accordingly, new claim 24, which is not directed to invention of GROUP IA was withdrawn from consideration as being directed to an invention that is not elected. See 37 CFR § 1.145 and M.P.E.P. § 821.03.
In view of the previous and present Office Action(s), the constructive election of invention of GROUP IA, for prosecution on the merits, was made Final.
The withdrawing of claim 24, and its finality, as being directed to non-elected invention, is proper and therefore it is maintained. 
Objection(s) to the Specification
04.	The specification is objected to under 37 CFR 1.75(d)(1) for failing to provide clear support or antecedent basis for terms and phrases in claims 1, 3-7, and 9-23. 
37 CFR 1.75(d)(1) requires claim(s) to "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."
Although "an applicant is not limited to the nomenclature used in the application[,] as filed, [applicant] should [appropriately amend] the specification whenever this nomenclature is departed from by amendment of the claims[, so the specification has] clear support or antecedent basis … for the new terms appearing in the claims." See, M.P.E.P. § 608.01(o). Amending the detailed description is "necessary … to [e]nsure certainty in construing the claims in the light of the specification." See, for example, M.P.E.P. § 608.01(o) (citing 37 CFR 1.75 and M.P.E.P. §§ 608.01(i), 1302.01, and 2103). 
Accordingly, "[i]f … the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant [must] make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims[,] provided no new matter is introduced." See, M.P.E.P. § 608.01(o).

a.	"comprising tri-gates," as now recited in the context of claims 1, 3-7, and 9-23. 
Text searching the original specification for "comprising tri-gates" yields zero hit. Text searching the original specification for "tri-gates" yields zero hit. Text searching the original specification for "tri-gate" yields hits ONLY when it is cast in the form "tri-gate transistor," which is a Fin-FET structure specific to that shown in FIG. 6 of this application. 
It is noted that "comprising tri-gates" has a scope including comprising three gates, which has a scope wherein the number of gates are three or more—all this in context NOT directed to a Fin-FET having gate structure with a top gate between, and connected to, two side gates, as disclosed in this application; see, for example, FIG. 6, of this application, and the text describing it. See also, example, Allibert, FIG. 3F (showing a tri-gate transistor) and FIG. 3d (showing a four-gate transistor).
Moreover, "tri-gates," in the plural, has a scope including plural, separate gate fingers, which scope is not described/disclosed in the originally filed application. See, for example, FIG. 4 and [0027] of PGPub 2005/0116257 to "Oakes," teaching an FET having plural gate fingers 415, which is not a tri-gate transistor as disclosed in this application), which is not described/disclosed in the originally filed application. See, INFRA, additional prior art made of record, 
Accordingly, the original specification, therefore, fails to provide clear support or antecedent basis insuring certainty in construing the claim(s) in the 37 CFR 1.75(d)(1). 
Correcting/Addressing the following, therefore, is required: Applicant may: (1) expressly show how the specification provides antecedent basis for "comprising tri-gates;" (2) amend the specification to include "comprising tri-gates" without adding "new matter" to the specification; or amend the claims to not recite "comprising tri-gates." 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
A Reply overcoming the rejection over 35 U.S.C. § 112 (a) for lack of written description support of "multiple gates," infra, obviates the objection to the specification under 37 CFR 1.75(d)(1) for failing to provide clear support or antecedent basis for "multiple gates." 
35 U.S.C. § 112 Rejections of the Claims
05.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
06.	Claims 1, 3-7, and 9-23 are rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement.
Claims 1, 3-7, and 9-23 contain subject matter (transistor comprising "multiple gate," as recited in the context of claim 1 and the claims depending therefrom; see supra 37 CFR 1.75(d)(1) objection to the claims) not described in the original specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. 
Text searching the original specification for "multiple" yields zero hit.
"Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
Examiner notes that not only the 7/9/2020 "Reply" amends the claim(s) to recite "multiple gate," the Reply also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims of this application. 

The purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification. This requirement protects the quid pro quo between inventors and the public, whereby the public receives meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. To satisfy the written description requirement, a patent applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed. Such description need not recite the claimed invention in haec verba but must do more than merely disclose that which would render the claimed invention obvious [because] § 112, ¶ 1 requires that the written description actually or inherently disclose the claim element. (Quotations omitted; underlined by Examiner for emphasis). 
In Net MoneyIN Inc. v. VeriSign Inc., 88 USPQ2d 1751, 1759 (Fed. Cir., 2008), the Federal Circuit overturned a District Court's finding of anticipation. To anticipate, the Court noted that "the [disclosure has] to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate. Accordingly, the Court held that "unless a [disclosure] discloses within the four corners of the document not only all of the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the claim, it cannot be said to prove prior invention of the thing claimed and, 
The Net MoneyIN Court reviewed a "disclos[ure of] two separate [embodiments] for processing an Internet credit card transaction[ and noted that n]either of these [embodiments] contains all five links arranged or combined in the same way as claimed[, and, therefore, held the disclosure] cannot anticipate the … claim." See, Net MoneyIN, 88 USPQ2d, at 1759.
The Net MoneyIN Court found "[t]he District Court was … wrong to combine parts of … separate [disclosed embodiments to] conclud[e] that [the] claim was anticipated." Court emphasized that "there may be only slight differences between the [disclosed embodiments] and the … claim[, b]ut differences between the [disclosure] and a claimed invention, however slight, invoke the question of obviousness, not anticipation." See, Net MoneyIN, 88 USPQ2d, at 1759-1760.
Text searching the original specification for "multiple" yields zero hit.
"Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation '____' in the application as filed." See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that '[M.P.E.P.] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.').
Examiner notes that not only the 7/9/2020 "Reply" amends the claim(s) to recite "multiple gate," the Reply also contends the added feature(s) as distinguishing over the prior art rendering unpatentable the claims of this application. 
It is noted that "multiple gates" has a scope not congruent with tri-gate as the latter is used in the context of the originally filed application. Indeed, "multiple gates" has a scope including plural, separate gate fingers (see, for 
According to patent law precedents (see, e.g., ICU, cited above), therefore, the original specification fails to provide written description support for "a transistor … comprising multiple gates," as now recited in the context of the claims. 
Accordingly, amending the claims to recite "multiple gates," in the context of the pending claims, violates the written description requirement under 35 U.S.C. § 112(a). 
Correction is required. 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. 
A Reply overcoming this rejection over 35 U.S.C. § 112, first paragraph, for lack of written description support of "multiple gates," obviates: (1) the anticipation rejection over WIPO Document WO-2017-038403 to " UMEBAYASHI," infra, due to "multiple gates" lacking written description support; and (2) the objection to the specification under 37 CFR 1.75(d)(1), supra, for failing to provide clear support or antecedent basis for "multiple gates."
07.	Claims 1, 3-7, 9-23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
structures or one "tri-gate" structure. The underlining to emphasize plural vs. singular.
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted features appear to be important for the disclosed invention. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality." See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention.
35 U.S.C. § 102 Rejections of the Claims
08.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
09.	Claims 1, 3-7, and 9-23 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by WIPO Document WO-2017-038403 to "UMEBAYASHI." PGPUB US 2018/0240797 to "Yokoyama" is provided as English translation.
The claims as presented now include a scope generic to that disclosed by UMEBAYASHI.
Specifically, scope of pending claims 1, 3-7, and 9-23 now generically include tri-gate transistor (which is the tri-gate transistor embodiment disclosed in the parent and the this application as originally filed; see, for example, FIG. 6; hereinafter "Species-Disclosed") and plural separate fingers as gates (as disclosed in PGPUB US 2005/0116257 to "Oakes," and in PGPUB US 2007/0103252 to 
Patent law holds the publication of a patent application disclosing a Species, but not a genus, and published more than a year from the effective date of a related patent application presenting claims directed to the genus, to render unpatentable claims directed to the genus in the related patent application. See Zenon Environmental Inc. v. U.S. Filter Corp., 85 USPQ2d 1118 (Fed. Cir. 2007). 
Now pending amended claims 1, 3-7, and 9-23, therefore, are anticipated by UMEBAYASHI, which is the WIPO publication of the PCT application, parent to this application, which now present claims having scope lacking support in the parent. 
A Reply overcoming the rejection over 35 U.S.C. § 112, first paragraph, for lack of written description support of "multiple gates," supra, obviates this anticipation rejection over Yokoyama. 
10.	Claims 1, 3-7, and 9-23 are also rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by WIPO Documents WOs 2018135194 and 2018146984 to UMEBAYASHI-II and FUJII, respectively. PGPubs 2019/0363129 and 2019/0363130 to Yokoyama-II and Yokoyama-III, respectively are provided as English translations.
The claims as presented now lack written description support in the specification and therefore have an effective priority only as of the date they have been submitted, which is 12/15/2020. 
A shown by their figures and the text of their respective English translations, UMEBAYASHI-II and FUJII clearly teach all of the limitations of the claims and they are published more than a year before the effective priority date of the now pending claims. 
A Reply overcoming the rejection over 35 U.S.C. § 112, first paragraph, for lack of written description support of "multiple gates," supra, obviates this anticipation rejection over UMEBAYASHI-II and FUJII. 
Response to Arguments
11.	The argument(s) in the 7/9/2020 "Reply" have been fully considered. The argument(s), however, are not found persuasive.
As explained above, "comprising tri-gates" lacks written description support and violates 1.75(d)(1). And pending claims 1, 3-7, and 9-23 accordingly are anticipated over Yokoyama, UMEBAYASHI-II, and FUJII. 
Accordingly, rejecting the claims as being unpatentable is proper. And the rejections, therefore, are maintained. 
Additional Prior Art of Record
12.	US Pat. No. 4857975, US Pat. No. 5959357, PGPub US/20060118876, PGPub US/20070103252, US Pat. No. 5448197, US Pat. No. 6218890, US Pat. No. 6603455, PGPub US/20130049138 to Hirayama, Korman, Lee, Nakatsuka, Sagawa, Yamaguchi, Zhang, Zhu, respectively, are additional examples of prior art showing three and four gates, different from the tri-gate transistor as in this application. 
CONCLUSION
13.	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814